UNPUBLISHED

                UNITED STATES COURT OF APPEALS
                    FOR THE FOURTH CIRCUIT


                                No. 17-1816


CARSTON CARRELL WOODSON,

              Plaintiff - Appellant,

         v.

UNITED STATES OF AMERICA,

              Defendant - Appellee.



                                No. 17-1817


CARSTON CARRELL WOODSON,

              Plaintiff - Appellant,

         v.

UNITED STATES OF AMERICA,

              Defendant - Appellee.



                                No. 17-1818


CARSTON CARRELL WOODSON,

              Plaintiff - Appellant,
         v.

UNITED STATES OF AMERICA,

              Defendant - Appellee.



                                No. 17-1819


CARSTON CARRELL WOODSON,

              Plaintiff - Appellant,

         v.

UNITED STATES OF AMERICA,

              Defendant - Appellee.



                                No. 17-1821


CARSTON CARRELL WOODSON,

              Plaintiff - Appellant,

         v.

UNITED STATES OF AMERICA,

              Defendant - Appellee.




                                       2
                                No. 17-1822


CARSTON CARRELL WOODSON,

              Plaintiff - Appellant,

         v.

UNITED STATES OF AMERICA,

              Defendant - Appellee.


                                No. 17-1825


CARSTON CARRELL WOODSON,

              Plaintiff - Appellant,

         v.

UNITED STATES OF AMERICA,

              Defendant - Appellee.


                                No. 17-1826


CARSTON CARRELL WOODSON,

              Plaintiff - Appellant,

         v.

UNITED STATES OF AMERICA,

              Defendant - Appellee.


                                       3
Appeals from the United States District Court for the Eastern District of Virginia, at
Richmond.     Robert E. Payne, Senior District Judge.          (3:17-cv-00185-REP;
3:17-cv-00186-REP; 3:17-cv-00187-REP; 3:17-cv-00188-REP; 3:17-cv-00189-REP;
3:17-cv-00190-REP; 3:17-cv-00191-REP; 3:17-cv-00192-REP)


Submitted: November 16, 2017                                      Decided: January 8, 2018


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carston Carrell Woodson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            4
PER CURIAM:

      Carston Carrell Woodson appeals the district court’s orders dismissing with

prejudice his complaints under the Federal Torts Claims Act, 28 U.S.C. §§ 2671-80

(2012), for failure to comply, by a specified deadline, with the court’s orders to pay the

filing fees and to file amended complaints in compliance with Fed. R. Civ. P. 8. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court.    Woodson v. United States, Nos. 3:17-cv-00185-REP;

3:17-cv-00186-REP; 3:17-cv-00187-REP; 3:17-cv-00188-REP; 3:17-cv-00189-REP;

3:17-cv-00190-REP; 3:17-cv-00191-REP; 3:17-cv-00192-REP (E.D. Va., July 11, 2017).

We grant Woodson leave to proceed in forma pauperis, and deny his motions to

deconsolidate his eight nearly identical cases, his motions for default judgment, and his

motions to vacate final district court order. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            5